In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
 
No. 14‐3211 
JOSEPH FELTON, 
                                                    Plaintiff‐Appellant, 

                                    v. 

CITY OF CHICAGO, ET AL., 
                                                 Defendants‐Appellees. 
                       ____________________ 

           Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division. 
              No. 14‐cv‐6857 — Milton I. Shadur, Judge. 
                       ____________________ 

       ARGUED FEBRUARY 16, 2016 — DECIDED JUNE 28, 2016 
                   ____________________ 
    
   Before POSNER, WILLIAMS, and HAMILTON, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  Joseph  Felton  sued  the  City  of 
Chicago and its police superintendent, alleging that police of‐
ficers used excessive force in arresting him. The district judge 
consulted newspaper accounts of the arrest and then, without 
requiring an answer from the defendants, dismissed the suit 
as  frivolous.  But  the  suit  was  not  frivolous  and  the  judge 
2                                                         No. 14‐3211 

should not have dismissed it by relying on newspaper stories. 
We reverse. 
                        I. BACKGROUND 
    We  recite  the  facts  assuming  the  truth  of  Felton’s  allega‐
tions. On March 15, 2014, Felton was in a car in Harvey, Illi‐
nois,  when  he  was  approached  by  an  unmarked  car  with 
“black  tinted  windows.”  This  caused  Felton,  who  was  un‐
armed, to fear for his life. He fled, turning onto the express‐
way  and  heading  toward  Chicago.  Chicago  police  officers 
“chased”  him  along  the  expressway  and  fired  their  guns  at 
him  (but  Felton  does  not  say  he  was  hit).  The  officers  then 
“ram[med]” their cars into his, causing him to “swerve out of 
control” and crash. At some point, he was “shot by 6 different 
stu[n]  guns.”  As  a  result  of  the  officers’  actions,  Felton  was 
“put  into  critical  condition”  and  suffered  broken  bones, 
bruises, a concussion, lost vision, and other injuries. He un‐
derwent  several  surgeries  and  suffered  “excruciating  pain 
and  mental  anguish.”  He  brought  this  suit  under  42  U.S.C. 
§ 1983,  alleging  the  officers  used  constitutionally  excessive 
force. 
    Because  Felton  was  incarcerated  when  he  filed  suit,  the 
district judge conducted an initial screening of the complaint. 
See  28  U.S.C.  § 1915A.  The  judge  noted  that  the  allegations 
were insufficient to state claims against the only defendants 
that Felton named—the City of Chicago and its police super‐
intendent  (in  his  official  capacity).  Because  that  problem 
could be cured by an amendment (naming the officers who 
were actually involved in the incident), the judge moved on 
to what he saw as “more grievous problems.” 
No. 14‐3211                                                          3 

    The judge found it “painfully obvious” that Felton’s com‐
plaint  “had  omitted  critical  facts”  which  would  “cast  more 
light”  on  whether  the  officers  caused  Felton’s  injuries,  or 
whether his injuries “resulted from his own flight in what ap‐
peared from his narrative to be a high‐speed chase.” So the 
judge consulted three newspaper accounts of Felton’s arrest. 
“Instead  of  expending  further  resources  in  recapping  what 
those  newspaper  accounts  reflected,”  the  judge  merely  at‐
tached them as exhibits to his order. Then, without explana‐
tion, the judge declared that Felton was trying “like the alche‐
mists of the Middle Ages, to transmute base metal into gold.” 
So  the  judge  dismissed  the  entire  suit  as  “frivolous.” See  28 
U.S.C. § 1915A(b)(1). 
   Felton  appealed  and  we  appointed  him  an  attorney. 
Though the City did not participate in the proceedings below, 
we invited it to file an appellate brief. It declined, so we ap‐
pointed an amicus curiae to defend the judgment. 
                          II. ANALYSIS 
    District judges must screen prisoner complaints as soon as 
practicable and must “dismiss the complaint, or any portion 
of the  complaint, if the complaint is frivolous, malicious, or 
fails to state a claim upon which relief may be granted.” 28 
U.S.C.  § 1915A(b)(1).  Felton’s  complaint  was  dismissed  as 
“frivolous,” which means “lack[ing] an arguable basis either 
in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).  
    The judge did not say whether the fatal flaw was factual 
or legal, so we consider each possibility. We review a dismis‐
sal for factual frivolousness for an abuse of discretion. Gladney 
v. Pendleton Corr. Facility, 302 F.3d 773, 775 (7th Cir. 2002). Al‐
legations are not frivolous unless they are “clearly baseless,” 
4                                                        No. 14‐3211 

“fanciful,” “fantastic,” “delusional,” “irrational,” or “wholly 
incredible.” Denton v. Hernandez, 504 U.S. 25, 32–33 (1992). Fel‐
ton’s allegations—that when he fled officers along an express‐
way, they chased him, rammed his car, and used stun guns on 
him—were  not  frivolous.  See  id.  at  33  (allegations  that  are 
merely  “unlikely,”  “improbable,”  or  “strange”  do  not  meet 
the frivolousness standard). If the judge dismissed the suit as 
factually frivolous, he abused his discretion. 
    A claim is legally frivolous if it is “based on an indisputably 
meritless legal theory.” Neitzke, 490 U.S. at 327–28. Our review 
is plenary. Billman v. Ind. Dep’t of Corrs., 56 F.3d 785, 787 (7th 
Cir. 1995). Felton’s theory is familiar: he says officers used ex‐
cessive  force  in  arresting  him,  which  violates  the  Fourth 
Amendment (applicable to the states through the Fourteenth). 
As an initial matter, Felton’s suit would lack “even an argua‐
ble basis in law” if his injuries were self‐inflicted and the of‐
ficers  caused  him  no  harm.  That  may  be  what  the  district 
judge  concluded  after  reading  the  newspapers.  But  when 
screening for frivolousness, “the complaint is the entire rec‐
ord  of  the  case.”  Billman,  56  F.3d  at  788.  The  “frivolousness 
determination, frequently made sua sponte before the defend‐
ant has even been asked to file an answer, cannot serve as a 
factfinding process for the resolution of disputed facts.” Den‐
ton, 504 U.S. at 32; see also Williams v. Wahner, 731 F.3d 731, 733 
(7th Cir. 2003). Felton says the judge relied on the newspapers 
to dismiss his suit. And though the City did not file a brief, it 
sent a letter to the court, agreeing with Felton that the district 
court dismissed the suit “based on the court’s independent re‐
search into newspaper accounts of the underlying incident.” 
If the judge did so, that is unjustifiable, no matter how defer‐
ential our review. In our analysis, we credit Felton’s allegation 
that the officers caused his injuries. 
No. 14‐3211                                                                 5 

     Felton argues that the legal viability of his suit depends on 
facts  that  could  not  have  been  determined  at  the  screening 
stage. For example, he asks “whether the police were justified 
in  chasing  [him]  in  the  first  place.”  But  that’s  irrelevant  be‐
cause “pre‐seizure conduct is not subject to Fourth Amend‐
ment scrutiny.” Carter v. Buscher, 973 F.2d 1328, 1332–33 (7th 
Cir. 1992); see also California v. Hodari D., 499 U.S. 621, 626–27 
(1991).1 Felton also questions whether the officers had “some 
other purpose,” aside from stopping his flight. But the Fourth 
Amendment analysis is objective, so the officers’ intentions do 
not matter. Scott v. Harris, 550 U.S. 372, 381 (2007); Graham v. 
Connor, 490 U.S. 386, 397 (1989) (“An officer’s evil intentions 
will not make a Fourth Amendment violation out of an objec‐
tively reasonable use of force … .”). 
    Objectively, at least one part of Felton’s complaint was le‐
gally viable: his allegation that he was shot by multiple stun 
guns. Nothing in the complaint says that this happened dur‐
ing the car chase. A reasonable inference is that it happened 
afterward. And nothing in the complaint says whether Felton 
was subdued, passively resisting, or actively resisting at the 
time. Discovery may reveal that he was actively resisting, but 
at the screening stage the judge was required to draw the rea‐
sonable inference that Felton was subdued or only passively 
resisting. In that case, shooting him with stun guns could vi‐
olate clearly established law. E.g., Abbott v. Sangamon County, 

                                                 
1 For a similar reason, the allegation that officers fired their guns, though 

potentially  troubling  depending  on  the  circumstances,  is  irrelevant  be‐
cause Felton does not allege he was hit or that the shooting made him stop 
his flight. See Hodari D., 499 U.S. at 626–27 (no seizure if an officer’s show 
of force does not physically touch the individual or compel him to submit 
to the officer’s authority). 
6                                                          No. 14‐3211 

705  F.3d  706,  732–33  (7th  Cir.  2013);  Cyrus  v.  Town  of 
Mukwonago, 624 F.3d 856, 862–63 (7th Cir. 2010). Dismissing 
these allegations as frivolous was an abuse of discretion. 
    As  to  the  legal  effect  of  Felton’s  allegations  that  officers 
rammed his car, the parties were correct to focus on the objec‐
tive  dangerousness  of  the  car  chase.  Officers  are  allowed  to 
end a highly dangerous car chase by ramming the fleeing car. 
Scott, 550 U.S. at 386 (“A police officer’s attempt to terminate 
a dangerous high‐speed car chase that threatens the lives of 
innocent bystanders does not violate the Fourth Amendment, 
even when it places the fleeing motorist at risk of serious in‐
jury or death.”). But, as Felton stresses, the complaint does not 
say that the chase was dangerous. Felton’s chase might have 
been  like  O.J.  Simpson’s:  low‐speed,  on  a  deserted  express‐
way, with officers following at a safe distance. If Felton posed 
no danger but officers rammed his car, a Fourth Amendment 
claim would not be frivolous. Cf. Mullenix v. Luna, 136 S. Ct. 
305, 312 (2015) (per curiam) (describing dangerousness of car 
chase  before  concluding  that  officers  did  not  violate  the 
Fourth Amendment); Plumhoff v. Rickard, 134 S. Ct. 2012, 2022 
(2014) (same); Scott, 550 U.S. at 378–81 (same).  
    It might be fair to say that a car chase along an expressway 
is usually dangerous, so the inference that the chase was O.J.‐
like is not reasonable. And if the chase in this case was not dan‐
gerous,  Felton  should  have  said  that  in  his  complaint.  But 
even if that was the case, when a plaintiff—especially a pro se 
plaintiff—fails to state a claim in his first complaint, he should 
ordinarily  be  given  a  chance  to  amend.  Tate  v.  SCR  Med. 
Transp., 809 F.3d 343, 346 (7th Cir. 2015). And because Felton’s 
stun gun allegations stated a claim, the case must be returned 
to the district court. Because Felton did not name the specific 
No. 14‐3211                                                         7 

officers involved in his arrest, he must amend his complaint, 
so he will have the opportunity to add detail to his car chase 
allegations. 
    On remand, the parties should know that in Scott v. Harris, 
the  Supreme  Court  refused  to  accept  the  non‐movant’s  ver‐
sion of the facts at summary judgment because that version 
was clearly contradicted by a video of the chase. 550 U.S. at 
378–80.  If video exists  that clearly  contradicts  Felton’s  story, 
an  early  and  cost‐efficient  motion  for  summary  judgment 
might be appropriate. Of course, as the Scott dissent noted, id. 
at 395–96, video may not tell the whole story and reasonable 
people  can  sometimes  draw  different  conclusions  from  the 
same video. If the defendants move for summary judgment, 
the parties should know that Federal Rule of Civil Procedure 
56(d) allows non‐movants to argue that further discovery is 
necessary to resolve the motion. 
                       III. CONCLUSION 
   For the foregoing reasons, we REVERSE the judgment and 
REMAND for proceedings consistent with this opinion. Circuit 
Rule 36 shall apply on remand.